Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00492-CV

                   IN THE INTEREST OF K.B.F. and Z.A.R., Children

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02954
                        Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant Mother because she is indigent.

      SIGNED January 7, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice